


Exhibit 10.27
[crawfordlogo.jpg]
 
 
Harsha V. Agadi




 
 
Interim President & CEO

January 19, 2016


Kenneth A. Cutshaw
3307 Surrey Road
Durham North Carolina 27707


Re:
Interim President & CEO - Garden City Group LLC (GCG)



Dear Ken,


Consistent with our recent conversations, this offer letter (including the
Confidentiality, Non-Solicitation and Non-Competition Agreement attached as
Exhibit A hereto, collectively the “Offer Letter”) sets forth the terms and
conditions of your employment with Crawford & Company (“Crawford” or the
“Company”). If you choose to accept this offer, please sign and date below and
return the executed Offer Letter to my attention. If you accept our offer, this
Offer Letter shall serve as notice of Crawford’s termination of that certain
Consulting Agreement, dated as of December 1, 2015, between you and Crawford,
with such termination effective as of the date of this Offer Letter.


1.Title and Duties. You will be employed as Interim President & CEO, GCG. In
this capacity you will be based in Lake Success, New York, and will report to
Crawford’s Interim CEO or President and Chief Executive Officer, as applicable
(the “CEO”). You will also be named Executive Vice President of Crawford,
subject to approval of Crawford’s Board of Directors. Your Grade Level will be
E19. You will be expected to perform such duties and responsibilities customary
to this position and as are reasonably necessary to the operations of the
Company. You will be expected to comply with all provisions of the Company’s
Employee Handbook and any other Company policies that may be in effect from time
to time during your employment. The Company reserves the right to change any and
all of its policies, including its benefit and compensation plans, and the
specific duties of your position.


2.Compensation.
(a)Base Salary. Your annual base salary will be $450,000, less all applicable
deductions and withholdings (“Base Salary”), payable bi-weekly in accordance
with the Company’s standard payroll practices. Your Base Salary will be reviewed
annually, and any increases will be effective as of the date determined by
Crawford’s executive management team. Because your position is exempt from
overtime pay, your Base Salary will compensate you for all hours worked.


(b)Bonus. Subject to approval of Crawford’s Board of Directors, you are eligible
to participate in the Crawford & Company Short Term Incentive Plan (“STIP”).
Your STIP Target Bonus will be 57.5% of your Base Salary, with a maximum STIP
bonus of 115% of your Base Salary. Any STIP bonus will be payable in accordance
with the STIP terms, and will be subject to applicable withholding taxes.


(c)Equity Incentive. Subject to approval of Crawford’s Board of Directors, you
are also eligible to participate in the Crawford & Company Long Term Incentive
Plan (“LTIP”). Your LTIP award at target performance will be 50,000 shares of
Crawford class A common stock, apportioned as similarly situated executives of
Crawford between performance based and time vested shares. LTIP awards are
granted pursuant to the terms of the LTIP as specified by Crawford’s Board of
Directors. To the extent granted, vested shares are typically paid in December
of each calendar year.

1001 Summit Blvd. (30319) ■ P. O. Box 5047 ■ Atlanta, GA 30302 ■ (404) 300-1000
■ Fax (678) 937-8260



--------------------------------------------------------------------------------


(d)The terms of the STIP and LTIP are incorporated herein by reference.


3.Employee Benefits. You shall be eligible to participate in the employee
benefit plans and programs maintained by the Company and offered to similarly
situated executive level employees from time to time, to the extent you
otherwise qualify under the provisions of any such plans which are incorporated
herein by reference. The Company reserves the right to modify its benefit
offerings as it deems appropriate.


4.Auto Allowance. During the term of your employment the Company shall provide a
monthly auto allowance of $960.00 payable bi-weekly in accordance with the
Company’s standard payroll practices and subject to withholding taxes pay, all
in accordance with the Company’s automobile program.


5.At-Will Employment. Your employment with the Company is for no specified
period of time. Your employment relationship will remain at-will and either you
or the Company may terminate the relationship at any time, for any reason.


6.Severance.


(a)In the event your employment with Crawford should be terminated without
cause, as solely defined by the CEO, Crawford agrees that you will be paid
severance compensation, in lump sum, in an amount equal to sixty (60) days of
your then current base salary, subject to withholding for all applicable taxes,
payable as soon as is practicable following the termination of employment
(subject to required waiting periods under Section 409A of the Internal Revenue
Code or any other applicable statute or regulation). This severance compensation
shall be in lieu of any other severance payments you may be entitled to as a
result of such termination of employment. Your receipt of any such severance
payment is subject to execution by you and Crawford of an agreement achieving
mutually acceptable terms on matters pertaining to: (a) return of all Crawford
property, documents, or instruments; (b) no admission of liability on the part
of Crawford; (c) general release of any and all claims; (d) non-disclosure of
the arrangements; (e) non-solicitation of employees and customers; (f)
non-competition; (g) cooperation, and (h) non-disparagement.


(b)In the event you are offered the permanent position of President & CEO, GCG,
Crawford anticipates that the above severance benefit will be amended to reflect
severance pay equal to one year of your then current base salary, subject to the
terms and conditions outlined above.


7.Confidentiality, Non-Solicitation and Non-Competition. The salary and benefits
outlined in this Offer Letter are contingent upon your execution of the
Confidentiality, Non-Solicitation and Non-Competition Agreement attached hereto
as Exhibit A.


8.Enforceability; Governing Law. This Offer Letter, and all claims arising out
of or related to this Offer Letter, will be governed by, enforced under and
construed in accordance with the laws of the State of Georgie without regard to
any conflicts or conflict of laws principles that may result in the application
of the law of any other jurisdiction. The failure of either party at any time to
require performance by another party of any provision of this Offer Letter will
not constitute a waiver of that party’s right to require future performance.

2



--------------------------------------------------------------------------------




9.Entire Agreement. The provisions contained herein, incorporated herein by
reference, and in Exhibit A hereto constitute the entire agreement between the
parties with respect to your employment and supersede any and all prior
agreements, understandings and communications between the parties, oral or
written, with respect to your employment.


10.Modification. No modification of this Offer Letter shall be valid unless in
writing and signed by you and an authorized representative of Crawford.


In addition to the terms outlined above, your employment pursuant to this letter
is contingent upon submitting the legally required proof of your identity and
authorization to work in the United States. Your employment will also be
contingent upon (1) your passing a drug test, (2) your being bondable, (3) your
passing a criminal background check, and (4) your having acceptable results on a
motor vehicle records check.


By signing this Offer Letter, you acknowledge that (a) you are not guaranteed
employment for any definite duration and that either you or the Company may
terminate your employment relationship with the Company at any time, for any
reason, (b) you were given the opportunity to consult with an attorney of your
choosing prior to executing this Offer Letter, and (c) except as set forth
herein, no promises or inducements for this Offer Letter have been made, and you
are entering into the Offer Letter without reliance upon any statement or
representation by the Company or its agents concerning any material fact.


Please contact me with any questions or issues that you may have concerning this
Offer Letter.


Best regards,




Agreed and Accepted:




/s/ Kenneth A. Cutshaw
Kenneth A. Cutshaw


January 20, 2016
Date



3



--------------------------------------------------------------------------------


Exhibit A


CONFIDENTIALITY, NON-SOLICITATION
AND NON-COMPETITION AGREEMENT


This Agreement is made between Kenneth A. Cutshaw and Crawford & Company
(“Crawford” or “the Company”). In consideration of the mutual promises and
covenants contained in this Agreement and for other good and valuable
consideration including, but not limited to, the employment of Employee by
Crawford, the wages offered and paid to Employee by Crawford during Employee’s
employment, the training the Employee will receive from the Company regarding
compliance and the methods and operations of the Company at considerable expense
to the Company, and access to and knowledge of the Company’s confidential
information and trade secrets the Employee will receive, the parties hereto
agree as follows:


1.
Definitions:



a.
“Company” means Crawford & Company, along with its subsidiaries (specifically
including Garden city Group LLC), parents, affiliated entities, and includes the
successors and assigns of Crawford or any such related entities.



b.
“Business of the Company” means claims management, claims adjusting, medical
management, medical bill review, administrative services and other services
provided by Crawford from time to time or as described in the most recent Annual
Report of Crawford & Company.



c.
“Confidential Information” means information about the Company and its Employees
and/or customers which is not generally known outside of the Company, which
employee learns of in connection with employee’s employment with the Company,
and which would be useful to competitors of the Company. Confidential
Information includes, but is not limited to: (1) business and employment
policies, marketing methods and the targets of those methods, financial records,
business plans, strategies and ideas, promotional materials, education and
training materials, research and development, technology and software systems,
price lists, and recruiting strategies; (2) the nature, origin, composition and
development of the company’s products and services; (3) proprietary information
and processes, and intellectual property; and (4) customer information and the
manner in which the Company provides products and services to its customers.



d.
“Trade Secrets” means Confidential Information which meets the additional
requirements of the Uniform Trade Secrets Act or similar state law.



2.
Duty of Confidentiality. Employee agrees that during employment with the Company
and for a period of two (2) years following the cessation of that employment for
any reason, Employee shall not directly or indirectly divulge or make use of any
Confidential Information (so long as the information remains confidential)
without prior written consent of the Company. Employee further agrees that if
Employee is questioned about information subject to this agreement by anyone not
authorized to receive such information, Employee will promptly notify Employee’s
supervisor(s) or an officer of the Company. This Agreement does not limit the
remedies available under common or statutory law, which may impose longer duties
of non-disclosure.



3.
Non-Disclosure of Trade Secrets. Employee agrees that during employment with the
Company and indefinitely following the cessation of that employment for any
reason, Employee shall not directly or indirectly divulge or make use of any
Trade Secrets (so long as the information remains a Trade Secret under Georgia
Law or other applicable State Law) without prior written consent of the Company.
Employee further agrees that if Employee is questioned about information subject
to this agreement by anyone not authorized to receive such information, Employee
will promptly notify Employee’s supervisor(s) or an officer of the Company.


4



--------------------------------------------------------------------------------


4.
Non-Disclosure of Personal Information. Employee acknowledges that during the
course of Employee’s employment, Employee may obtain information regarding
individuals as a result of services provided to Crawford customers such as
(i) claim and personal health information, (ii) social security number,
(iii) date of birth and (iv) salary information (“Personal Information”).
Employee agrees:



a.
Not to acquire, use, or distribute such Personal Information without the express
consent of the subject of such Personal information, or only to the extent
federal or state law allows such acquisition and disclosure of Personal
Information without consent.

b.
To acquire, use and/or distribute Personal Information solely for the purposes
of carrying out the daily functions of Employee’s job.

c.
To disclose Personal Information only to authorized third parties. These
agencies may include, but are not necessarily limited to, independent review
agents, claims adjusters, benefits administrators, attorneys and employers.

d.
To limit access to computerized Personal Information solely to staff, authorized
users and administrative personnel and abide by all security measures designed
to assure that unauthorized personnel are not afforded access to Personal
Information.



5.
Return of Property and Information. Employee agrees to return all the Company’s
property immediately upon the cessation of Employee’s employment for any reason.
Such property includes, but is not limited to, the original and any copy
(regardless of the manner in which it is recorded) of all information provided
by the Company to employee or which employee has developed or collected in the
scope of Employee’s employment, as well as all Company-issued equipment,
supplies, accessories, vehicles, keys, badges, passes, access cards,
instruments, tools, devices, computers, mobile phones and devices, flash drives,
pagers, materials, documents, plans, records, notebooks, drawings, or papers.



6.
Non-Competition. Employee acknowledges that if he were to compete with the
Company in the Business of the Company, he could cause serious harm to the
Company. Employee further acknowledges that during his employment, Employee will
gain valuable confidential business or professional information that qualify as
Trade Secrets under the Georgia Uniform Trade Secrets Act and that otherwise
does not qualify as trade secrets; maintains and builds substantial
relationships with specific prospective or existing customers or clients; and
maintains and builds customer or client goodwill associated with the Business of
the Company throughout the United States. Further, Employee acknowledges that he
will derive significant value from the Company and from the Confidential and
Trade Secret Information of the Company provided to him during his employment
with the Company, which will enable him to optimize the performance of the
Company’s global performance and his own personal, professional, and financial
benefit.



Therefore, during employment with the Company and for a period of twelve (12)
months following the termination of Employee’s relationship with the Company for
any reason, at the option either of the Company or Employee, with or without
notice, the Employee agrees that he shall not directly or indirectly engage in
the Business of the Company or in any competitive business or provide services
to a competitive business of the Business, as an owner, partner or agent, or as
employee.


7.
Non-Solicitation Covenant. Employee agrees that during employment with the
Company and for a period of twelve (12) months following the cessation of
employment, Employee will not directly or indirectly solicit or attempt to
solicit any Business of the Company from any of the customers of the Company
with whom Employee had direct or indirect contact and/or dealings during the
last year of Employee’s employment with the Company.




5



--------------------------------------------------------------------------------


8.
Non-Recruitment of Employees. While employed by the Company, and for a period of
twelve (12) months following the cessation of employment, Employee will not
directly or indirectly solicit or attempt to solicit any employee of the Company
for the purpose of encouraging, enticing, or causing said employee to terminate
employment with the Company.



9.
Non-Disparagement. Employee shall not, at any time during the term of employment
and thereafter, make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage or be damaging the Company or its
respective officers, directors, employees, advisors, businesses or reputations.



10.
Remedies. The parties acknowledge and agree that (a) this Agreement is
reasonable and necessary for the protection of the business and goodwill of
Crawford, (b) any breach of this Agreement by Employee will cause Crawford
substantial and irreparable harm, and (c) Employee has received good, valuable
and adequate consideration in exchange for the covenants contained in this
Agreement. Consequently, if the Employee breaches this Agreement, the Company
shall be entitled to injunctive relief in addition to any and all remedies
available at law. Moreover, to the extent Employee breaches this Agreement, the
time periods set forth herein are continued for the period of Employee’s breach
of the Agreement. The prevailing party shall be entitled to recover its costs
and attorney’s fees in any proceeding brought under this Agreement. The
existence of any claim or cause of action by Employee against the Company,
including any dispute relating to the termination of this Agreement, shall not
constitute a defense to enforcement of said covenants by injunction.



11.
Construction of Agreement. The covenants contained herein shall be presumed to
be enforceable, and any reading causing unenforceability shall yield to a
construction permitting enforcement. If any single covenant or clause shall be
found unreasonable, unenforceable or both, it shall be modified as appropriate
to protect the Company’s interests or severed and the remaining covenants and
clauses shall be enforced in accordance with the tenor of the Agreement. In the
event a court should determine not to enforce a covenant as written due to
overbreadth, the parties specifically agree that said covenant shall be enforced
to the extent reasonable, whether said revisions are in time, territory, or
scope of prohibited activities. This Agreement represents the entire
understanding between Employee and the Company on the matters addressed herein
and supersedes any such prior agreements and may not be modified, changed or
altered by any promise or statement by the Company until such modification has
been approved in writing and signed by both parties. The waiver by the Company
of a breach of any provision of this Agreement by any employee shall not be
construed as a waiver of rights with respect to any subsequent breach by
Employee.



12.
At-Will Status. Nothing in this Agreement shall change or alter the status of
Employee’s employment as being “at-will.” As such, either party may terminate
the employment relationship at any time and for any reason.



13.
Choice of Law. This Agreement and any and all disputes related to or arising
from this Agreement shall be governed and interpreted according to the laws of
the State of Georgia.



14.
Survival. This Agreement shall remain in effect, unless modified in writing
signed by both Employee and on behalf of the Company, throughout the course of
Employee’s employment with the Company and shall survive the termination of
Employee’s employment with the Company.




6



--------------------------------------------------------------------------------


Employee represents and warrants that Employee has the full power and capacity
to enter into this Agreement. Employee also represents and warrants that in
entering into this Agreement, Employee is not in violation of any contract or
agreement, whether written or oral, with any other person to which Employee is a
party or by which Employee is bound and that entering into this agreement will
not violate or interfere with the rights of any other person, firm, or
corporation. Employee has carefully read and understands the provisions of this
Agreement, and understands that he has the right to seek independent advice,
consult with an attorney and/or propose modifications prior to signing the
Agreement.


Executed at this 20th day of January, 2016.






Crawford & Company






/s/ Kenneth A. Cutshaw         /s/ Harsha V. Agadi
Kenneth A. Cutshaw                    By: Harsha V. Agadi
Its Interim CEO





7

